Darden, Judge
(dissenting) :
The appellant’s testimony in this ease causes me to differ with the majority’s finding that he was denied military due process by the Government’s refusal to subpoena his former commanding officers from the east coast of the United States to Vietnam to testify as character witnesses in his behalf.
Before findings, Sears informed the military judge that during the first part of August 1969 Storekeeper First Class Anderman visited him in his office. During the visit Anderman talked about “eumshaw deals,” particularly one that had fallen through. Afterward, Mr. Pak, a Korean office employee, inquired of Sears whether Anderman would let some Koreans have material for construction of a hootch. Sears volunteered to ask. Anderman and Sears met three weeks later. The latter brought up the subject of Mr. Pak’s inquiry, adding that the Koreans had a dump truck in which to transport the material. The next morning Sears notified Mr. Pak that Anderman agreed to the deal and wanted to talk to him at Anderman’s base. On August 30, 1969, Ander-man came to Sears’ room with a bottle of whiskey he had received in trade with a garbage woman for lumber he had given her. On September 3, 1969, Anderman made a return visit to Sears, having decided not to give the Koreans the plywood they wanted. Three days later, however, Anderman again changed his mind and asked Sears where the Koreans wanted the delivery made. Sears did not know and neither did Pak. That afternoon, however, the latter gave to Sears a paper on which was written “Vietnamese Engineering Depot.” When Anderman appeared that evening Sears wrote down the same phrase and gave it to Anderman, who stated that only a Navy cargo truck could enter the compound. Furthermore, he wanted the truck number and the driver’s name. A few days later Pak saw the appellant and gave him another piece of paper containing this requested information. After first looking for Anderman, Sears finally telephoned to give him this message. Because Sears considered this a “cum-shaw deal,” i.e., “if you need something; you ask a man if hes [sic] got it and if he, [sic] he’ll give it to you; you’ll take it,” Sears did not report these negotiations to his su*385periors. Sears denied ever discussing money with Anderman in relation to this transaction. In fact, he denied giving Anderman any money. These statements contradicted the testimony of Anderman, who had previously informed the military judge that he had agreed to the deal and that Sears promised him payment of a substantial amount of dollars and Military Payment Certificates. Anderman turned over to special agents from the Naval Investigative Service $200.00 he said Sears advanced to him.
Regardless of whether we believe Sears or Anderman about Sears’s receiving payment, Sears plainly was involved in facilitating the issue in an unauthorized manner of United States Government property valued at more than $6,000.00. Use by Sears of the euphemism “cumshaw” does not conceal the fundamental nature of this deal. In this context, the word means that the Korean participants were to receive something for nothing, at least the United States Government was to receive nothing. Since the appellant’s own statements admitted enough for him to be liable as a principal, character evidence by former commanding officers would be relevant only for extenuating purposes. United States v Dodge, 3 USCMA 158, 11 CMR 158 (1953). See also United States v McPhail, 10 USCMA 49, 27 CMR 123 (1958); United States v Schultz, 18 USCMA 133, 39 CMR 133 (1969).
My view might be different if the appellant had unqualifiedly denied any wrongdoing. His testimony convinces me of his culpability; the only issue is whether he received any payment. In these circumstances, the difference of whether testimony about former good character is to be given in person or by deposition is not enough to justify my finding that no reasonable military judge could have denied the appellant’s request that these witnesses be subpoenaed. United States v Davis, 19 USCMA 217, 41 CMR 217 (1970), concurring opinion. Military justice should have no dollar sign attached to it, but military justice, like the Constitution, is “not at war with common sense.”
The communication from the convening authority had unfortunate consequences because it invited suspicion of improper influence, irrespective of whether he had such an intent or whether his communication had such an effect. Although I disapprove the convening authority’s action here, I agree with the military judge’s decision and therefore I would affirm the decision of the Navy Court of Military Review.